NUMBER 13-13-00112-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                     IN RE GLORIA ARACELI LOEZA ACEVES


                            On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Rodriguez and Longoria
                     Memorandum Opinion Per Curiam1

       Relator, Gloria Araceli Loeza Aceves, filed a petition for writ of mandamus and

request for emergency temporary relief in the above cause on February 28, 2013. By

order issued that same day, the Court granted the request for emergency temporary

relief and requested the real party in interest, Paul James Hudson, to file a response to

the petition for writ of mandamus. On March 21, 2013, relator filed a supplemental

mandamus record, and on April 9, 2013, the real party in interest also filed a



       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                  1
supplemental mandamus record and filed his response to the petition for writ of

mandamus.

       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).    The relator has the burden of establishing both prerequisites to

mandamus relief.      In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig.

proceeding). This burden is a heavy one. See In re Epic Holdings, Inc., 985 S.W.2d 41

(Tex. 1998) (orig. proceeding).

       The scope of discovery is generally within the trial court's discretion.       Dillard

Dep’t Stores, Inc. v. Hall, 909 S.W.2d 491, 492 (Tex. 1995).             Parties may seek

discovery "regarding any matter that is not privileged and is relevant to the subject

matter of the pending action . . . ." TEX. R. CIV. P. 192.3(a). Information is relevant if it

tends to make the existence of a fact that is of consequence to the determination of the

action more or less probable than it would be without the information. TEX. R. EVID. 401.

However, a trial court abuses its discretion when it orders discovery exceeding the

scope permitted by the rules of procedure.        In re CSX Corp., 124 S.W.3d at 152.

Mandamus relief is available when the trial court compels production beyond the

permissible bounds of discovery. In re Weekley Homes, L.P., 295 S.W.3d 309, 322

(Tex. 2009) (orig. proceeding); In re Am. Optical Corp., 988 S.W.2d 711, 713 (Tex.

1998) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of

mandamus, the response thereto, and the applicable law, is of the opinion that relator



                                             2
has not met her burden to obtain mandamus relief. See In re Prudential Ins. Co. of Am.,
148 S.W.3d at 135–36; see, e.g., Republic Ins. v. Davis, 856 S.W.2d 158, 163 (Tex.

1993) (orig. proceeding); In re Mitsubishi Heavy Indus. Am., 269 S.W.3d 679 (Tex.

App.—Dallas 2008, orig. proceeding). Accordingly, the stay previously imposed by this

Court is LIFTED. See TEX. R. APP. P. 52.10(b) ("Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided."). The petition for

writ of mandamus is DENIED. See id. 52.8(a).


                                                  PER CURIAM

Delivered and filed the
11th day of April, 2013.




                                             3